Citation Nr: 9924421	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-42 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss 
disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
tinnitus, hearing loss, and PTSD.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in March 1997.


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
tinnitus and his active service is not of record.

2.  Competent evidence showing a nexus between the veteran's 
bilateral hearing loss disability and his active service is 
not of record.

3.  The veteran did not serve in combat.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

The veteran is seeking service connection for tinnitus and 
bilateral hearing loss.  It is necessary to determine if he 
has submitted a well grounded claim with respect to each 
issue.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The evidence of record does not indicate that the veteran 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.  At one point the veteran 
reported that he had received the CIB.  However, when 
requested to produce evidence of the decoration, he recanted.  
During an April 1995 examination, he reported that he was 
around bombs in combat.  There is no credible evidence that 
he was in combat and the provisions of section 1154 are not 
available to him.

I.  Tinnitus

The veteran maintained that he has experienced tinnitus since 
grenade training in 1987 and alternatively, since his service 
in Southwest Asia in 1990.

Service medical records do not show that the veteran 
complained of or was treated for tinnitus during service.  
The veteran's DD214 indicates that he served as a 
Construction Equipment Repairman and that he served in 
Southwest Asia in 1990 and 1991 with the Army; however, there 
is no indication that the veteran served in combat. 

At an April 1995 VA general medical examination, the veteran 
reported that he was exposed to combat noise during service 
and that he experienced intermittent high pitched tinnitus 
bilaterally.  During a VA audiogram, the examiner noted that 
the veteran reported constant ringing in both ears that had 
been persistent since 1990.  According to the examiner, the 
veteran attributed the tinnitus to noise exposure from the 
grenade range.

The veteran has contended that he was exposed to loud noises 
during service and experienced high-pitching ringing in both 
ears.  The veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the 
veteran cannot state that he had tinnitus because that 
requires a medical diagnosis.  Caluza, 7 Vet. App. at 507; 
see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing the symptoms.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Routen v. Brown, 10 Vet. 
App. 183 (1997).  The Board observes that although the 
examiner noted that the veteran reported constant tinnitus 
bilaterally which the veteran attributed due to noise 
exposure in service, the examiner did not indicate that 
tinnitus was found on examination and did not relate the 
alleged tinnitus to the veteran's service.  The statements 
provided in the examination appear to be based wholly upon 
statements of history provided to the examiner by the 
veteran.  However, there is no competent evidence of tinnitus 
in service and no competent evidence linking the current 
diagnosis of tinnitus to service.  The veteran's attempts to 
link the post service findings to service are not competent 
and do not establish a well grounded claim.  As there is no 
competent medical evidence showing a nexus of the veteran's 
tinnitus to his service, the veteran's claim for service 
connection for tinnitus is not well grounded.  Accordingly, 
the claim is denied.

The Board notes that there is a subjective aspect to a claim 
for service connection for tinnitus.  However, we are 
presented with a remarkable absence of evidence of tinnitus 
during service.  He has variously reported the onset as 
different dates.  He has also reported that it has been 
persistent since the initiating event.  However, in March 
1990, a reference audiogram was prepared.  At that time, the 
examiner specifically noted that there was no ENT problem, 
even though the examiner could have stated yes or unknown.  
Although the claim is otherwise not well grounded, the 
evidence in support of the claim is not reliable.

II.  Hearing loss Disability

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  The Court has held 
that the provisions of 38 C.F.R. § 3.385 prohibit the award 
of service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal presumption 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

At a June 1987 enlistment examination, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
5
5
5
0
0
 
During a March 1990 reference audiogram which provided a 
reference following exposure in noise duties, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
15
LEFT
0
0
0
0
0

At a June 1991 audiogram just prior to separation from 
service, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
0
0
5
0
0

At a September 1995 VA audiological examination, the veteran 
complained of decreased hearing, the veteran's pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
65
60
65
LEFT
N/A
50
55
60
55

The Maryland CNC speech recognition results were 100 percent 
in each ear.  The audiologist stated that the results 
obtained were not acceptable for rating purposes, as there 
was poor agreement between the pure tone averages and the 
speech reception thresholds.  The audiologist reported that a 
conversation took place at 45 dB, which was below the 
veteran's admitted thresholds but word recognition scores 
were excellent at this range.

At his March 1997 RO hearing, the veteran advanced that his 
bilateral hearing loss disability began during service but 
that he did not have a hearing test at separation.  
However, service medical records, including an audiogram 
performed 2 months prior to separation from service, do not 
show a bilateral hearing loss disability and the VA 
audiologist stated that the April 1995 audiogram results were 
not acceptable for VA rating purposes.  Thus, there is no 
competent evidence a bilateral hearing loss disability during 
or after service.  In the absence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Moreover, the veteran has not 
submitted any competent evidence that he has a current 
bilateral hearing loss disability.  In view of the absence 
competent medical evidence of a hearing loss disability 
(based on reliable results), the veteran's allegation that 
there is some relationship to inservice duties is 
unsupported.  Therefore the claim for service connection for 
bilateral hearing loss disability is not well grounded.  
Accordingly, the claim for service connection for a hearing 
loss disability is denied.  38 U.S.C.A. § 5107 (West 1991). 

The veteran's assertions of combat and exposure to bombs was 
discussed previously and rejected.


ORDER

Service connection for tinnitus is denied.  Service 
connection for bilateral hearing loss disability is denied.


REMAND

The Board notes that the veteran, at his March 1997 hearing, 
testified that he is followed by the North Little Rock VA 
clinic for treatment of PTSD.  However, these medical records 
are not of record. 

Additionally, the Board notes that the RO has attempted to 
obtain information to verify the veteran's reported stressor 
from both U.S. Armed Services Center for Research of Unit 
Records (USACRUR) and the National Personnel Records Center 
(NPRC).  Responses from these agencies indicate that 
additional information was necessary.  At his March 1997, the 
veteran testified as to specific details regarding these 
stressors.  Moreover, the RO sent the veteran a letter in 
August 1997 request additional information regarding his 
stressors.  The veteran did not respond. This was the RO's 
second attempt to obtain specific information pertinent to 
the veteran's claim.  

However, even though the VA's duty to assist includes 
attempting to verify claimed in-service stressors, such 
verification cannot be completed without the veteran's 
assistance.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the VA 
treatment records from the North Little 
Rock VA facility from April 1995 to 
present.  

2.  The veteran should respond to the 
RO's second request letter, dated in 
August 1997, requesting stressor details 
and additional information. 

3.  The RO should request all unit 
reports of the Third Battalion, 10th 
Infantry Regiment, Company A, of the 
U.S. Army Training Center Engineer at 
Fort Leonard Wood, Missouri from 
September 14,1987 to November 5, 1987.  
In particular, it should be determined 
whether an accident report was prepared 
following the deaths of Drill Sergeant 
Hall and Michael A. Branch, a private 
Robertson or Roberts.  If there was an 
accident report, it should be determined 
if there was a list of witnesses.  
Copies of the reports, if they exist, 
should be requested.

4.  The veteran should explain his 
statement that he has dreams of 
everybody behind him blowing up.  Did 
this event happen?  If it did happen, he 
should provide the details of the 
events, including the place, date and 
circumstances.

5.  The RO should obtain the veteran's 
personnel records.
 
After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







